Filed 9/29/15 P. v. Matteucci CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A144793
v.
VINCENT PIERRE MATTEUCCI,                                            (San Mateo County
                                                                     Super. Ct. No. SC082668A)
         Defendant and Appellant.


         Vincent Pierre Matteucci was sentenced to three years in state prison after entering
pleas of no contest, pursuant to a plea bargain, to assault with a deadly weapon and
resisting an officer.
         Matteucci’s appointed appellate counsel has filed a brief pursuant to People v.
Wende (1979) 25 Cal. 3d 436 (Wende) (see Anders v. California (1967) 386 U.S. 738
(Anders)), in which he raises no issue for appeal and asks this court for an independent
review of the record. (See also People v. Kelly (2006) 40 Cal. 4th 106, 124.) Counsel
attests that Matteucci was advised of his right to file a supplemental brief, but he has not
exercised that right.
         We have examined the entire record in accordance with Wende. We agree with
counsel that no arguable issue exists on appeal and affirm.




                                                             1
                                      BACKGROUND1
       The crimes with which Matteucci was charged stem from two separate incidents.
       On October 21, 2013, Bay Area Rapid Transit District police officers responded to
a report that Matteucci had thrown a hammer at a group of picketers. Matteucci was
identified by several witnesses and victims. Matteucci told officers he threw the hammer
into the middle of the street to protect a girl from the picketers. As he spoke to the
officers, a 4.5-inch wood-handled, metal pick dropped from Matteucci’s person.
Matteucci claimed it was a “wood whittler” and said he had pulled it out because he
thought someone was going to stab him in the back.
       On November 2, 2013, while in custody, Matteucci made threatening statements to
two correctional officers as they escorted him to a holding unit. As he was placed in the
holding cell, Matteucci threw himself against a cell wall, went to his knees and tried to
slam his forehead into the corner wall of the cell.
       According to the probation report, on March 20, 2014, Matteucci was found not
competent to stand trial. He was admitted to Napa State Hospital and returned to the
court as competent to stand trial on August 21, 2014.2
       On January 26, 2015, the People filed an information charging Matteucci with
seven counts: (1) assault with a deadly weapon (a hammer) (Pen. Code, § 245,
subd. (a)(1))3; (2) carrying a concealed dirk or dagger (§ 21310); (3) brandishing a deadly
weapon (a hammer) in a rude, angry or threatening manner (§ 417, subd. (a)(1)); (4 & 6)
making criminal threats (§ 422); and (5 & 7) resisting an officer (§ 69). The information
further alleged six prior felonies within the meaning of section 1203, subdivision (e)(4)
(probation preclusion in the absence of unusual circumstances) and three prior prison
terms within the meaning of section 667.5, subdivision (b) (one-year enhancement).


       1
         The factual background concerning the crimes with which Matteucci was
charged is taken from the probation report.
       2
           The competency proceedings and reports are not in the record before us.
       3
           Further statutory citations are to the Penal Code, unless indicated otherwise.


                                               2
       On January 28, 2015, Matteucci pleaded not guilty to all counts and denied all
allegations.
       On February 24, 2015, Matteucci pleaded no contest to counts 1 and 5, and the
remaining counts and allegations were dismissed in accordance with a plea bargain. The
plea bargain specified a “top” sentence of three years, with referral for a probation report.
       On March 26, 2015, the court sentenced Matteucci to the middle term of three
years in state prison on count 1 and a concurrent term of 16 months on count 5. The
court awarded Matteucci 1,021 days presentence credits (501 actual days, plus 500 days
conduct credit, plus 20 days “program time” for days spent in the hospital). The court
imposed a $300 restitution fund fine (§ 1202.4); a parole revocation fine in the same
amount (§ 1202.45, suspended unless parole is revoked); a $60 criminal conviction
assessment (Gov. Code, § 70373); and an $80 court operations fee (§ 1465.8).
       Matteucci timely filed a notice of appeal on April 10, 2015, indicating that the
appeal is “based on the sentence or other matters occurring after the plea that do not
affect the validity of the plea.”
                                      DISCUSSION
       Matteucci’s appellate counsel represents that the opening brief is filed in
accordance with Wende. The Wende court held: “We conclude that Anders requires the
court to conduct a review of the entire record whenever appointed counsel submits a brief
which raises no specific issues or describes the appeal as frivolous.” (Wende, supra,
25 Cal.3d at p. 441.)
       We have reviewed the record in accordance with our obligations under Wende and
Anders, and we find no arguable issues on appeal.
                                      DISPOSITION
       The judgment is affirmed.




                                              3
                  STEWART, J.



We concur.




KLINE, P.J.




RICHMAN, J.




              4